SESSOMS, Senior Judge
(concurring in the result).
The appellant was charged with knowingly fraternizing with two enlisted men by “using marijuana with them” on divers occasions during February and March of 1986. Contrary to his pleas, he was found guilty in a bench trial, by way of exceptions and substitutions, of knowingly fraternizing with the same two enlisted members by “attending a party with them during which and after which he condoned their use of marijuana.” The gravamen of the offense charged was knowing fraternization in violation of Air Force customs. The finding by the trial judge did not change the nature or the identity of the offense. R.C.M. 918(a)(1). Therefore, I concur with the majority in the result.
We granted appellate defense counsel’s motion to file a letter from the appellant in which he alleges, for the first time, that unlawful command influence prevented him from receiving a fair and impartial trial. I agree with the majority that a bare allegation of command influence, standing alone, is insufficient to overcome the presumption of correctness and regularity that attends courts-martial. United States v. Cruz, 20 M.J. 873, (A.C.M.R. 1985). Hence, I agree that our consideration of this issue under *854these circumstances would be inappropriate.
We took no action with regard to appellate government’s motion to file an affidavit of trial defense counsel because our holding rendered that issue moot. Since I believe that reasonable minds could differ on the question of whether the appellant’s letter amounts to an allegation of ineffective assistance of counsel, I find myself quite able to resist the compulsion, apparently felt by the majority, to comment further. I prefer to disassociate myself from any part of the majority opinion other than as herein expressed.